DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I and triamcinolone acetonide as the species in the reply filed on February 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 - Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 14 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of inflammatory diseases of the eye when an anti-inflammatory therapeutic agent is present and for the treatment of angiogenic diseases in the eye when an anti-angiogenesis therapeutic agent is present, does not reasonably provide enablement for the labeling and/or treatment of any inflammatory or angiogenic disease in the eye when any therapeutic, prophylactic or detectable agent in present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.



The nature of the invention, the breadth of the claims: The claims are drawn to a composition with the intended use of the labeling or treatment of an inflammatory and/or angiogenic disease in the eye. The composition comprises a poly(amidoamine) PAMAM dendrimer with the terminal surface groups being hydroxyl groups and a covalently attached agent that can be a therapeutic, prophylactic or detectable agent, in an amount that labels or treats the inflammatory and/or angiogenic disease in the eye. Detectable agents would include imaging agents such as florescent compounds or MRI/X-ray contrast agents.

The predictability or unpredictability of the art; the amount of direction or guidance presented; the presence or absence of working examples; the quantity of experimentation necessary; the state of the prior art and the relative skill of those skilled in the art: The relative skill of those skilled in the art is high, such as an ophthalmologist. Anti-inflammatory and anti-angiogenic therapeutic agents as well as detectable are well known in the field. The treatment of inflammatory or angiogenic diseases with anti-inflammatory or anti-angiogenic therapeutic agents respectively is enabled. However, the scope of therapeutic agents conjugated to the dendrimer is much broader than such agents and includes prophylactic agents and detectable agents and there prior art and the instant disclosure does not reasonable suggest how such agent could prevent or treat inflammatory or angiogenic diseases of the. There is no evidence the conditions such as age-related macular degeneration can be prevented. Anti-inflammatory agents may be administered prophylactically compounds to reduce inflammation and are well known to the person of skill in the art but there is no evidence that administration can prevent 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  osis is a known inflammatory disease but this is not the condition recited in claim 4. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iezzi et al. (Biomaterials, 2012).
Iezzi et al. discloses intravitreal administration of dendrimer-fluocinolone acetonide (D-FA) to rat eyes (materials and methods section). Fluocinolone acetonide is a small molecule agonist of the corticosteroid receptor that possessed anti-inflammatory activity and is covalently linked to a G4 hydroxyl-terminated polyamidoamine (PAMAM) dendrimer as shown in scheme 1.
The recitation “formulated for systemic delivery” in the preamble of the claim indicates the intended administration mode of the dosage formulation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The compositions with D-FA in phosphate buffered saline and DMSO used as the solvent for all . 

Claims 1, 2, 4 – 6 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (US 2011/0034422).
Kannan et al. discloses the encapsulation of the dendrimer-FA conjugate in a PLGA (poly(lactide-co-glycolide) nanoparticle that is administered via a variety of routes including the systemic routes of intravenously, orally and intraperitoneally (¶ [0121]).  The dendrimer-FA conjugate is a PAMAM-G4-OH dendrimer conjugated to fluocinolone acetonide (FA; ¶ [0077]). 
The recitation “formulated for systemic delivery” indicates the intended administration mode of the dosage formulation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The possible administration routes of intravenous, oral and intraperitoneal are systemic administration routes, and therefore the compositions disclosed are formulated for systemic delivery.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iezzi et al. (Biomaterials, 2012) in view of Kannan et al. (US 2011/0034422).
Iezzi et al. is discussed above.
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not disclosed.
Kannan et al. is discussed above and also discloses that the dendrimer-drug devices can themselves be further packages for enhanced sustained release such as by encapsulation into biodegradable PLGA microspheres (¶ [0071]) or non-degradable (¶ [0113]). Incorporation into large scale entities such as a microparticle, a nanoparticle, a liposome, a microcapsule or a nanocapsule is disclosed (¶ [0013], claim 45). 
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 6 and 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 10,369,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’124 recite a composition comprising a hydroxyl-terminated PAMAM dendrimer conjugates to one or more therapeutic agents for use in the treatment of an inflammatory and/or angiogenic disease in the eye. The dendrimers can be included in liposomes, microcapsules, nanoparticles or nanocapsules (claim 2). Exemplified therapeutic agents include proteins, oligonucleotides and small molecules (claim 6) such as triamcinolone acetonide (claim 8).  The .

Claims 1 - 6 and 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 10,463,609 optionally further in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’609 recite a method that administers generation 4 PAMAM dendrimers with at least one hydroxyl terminal group conjugated to at least one anti-inflammatory agent (claim 1). The anti-inflammatory agent can be the small molecule fluocinolone acetonide (claim 5). The composition is intravitreally administered (claim 1) and there is no evidence of record that such a composition would not be capable of being systemically administered. 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’609 in a larger structures such as a microparticle or nanoparticle.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release.

Claims 1 - 6 and 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,561,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’673 recite compositions and methods utilizing a PAMAM dendrimer linked to the therapeutic agent N-acetyl cysteine (claim 1). The PAMAM dendrimer can have terminal hydroxyl groups (claim 4). The compositions can be in an amount effective to treat inflammation or neuroinflammation in a subject (claim 8). The composition can be formulated for parenteral or oral administration (claim 12), indicating that they are suitable for systemic delivery. The composition can be formulated as nanoparticles or microparticles (claim 13).

Claims 1 – 6 and 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,526,794 in view of Kannan et al. Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’794 recite a hydrogel nanoparticles comprising PAMAM dendrimers with attached amino acid linkers and covalent linkages to a drug or imaging agent (claim 1). The hydrogel nanoparticles can be formulated for intravenous, intramuscular or subcutaneous administration (claim 5) and therefore can be formulated for systemic delivery. Claimed drugs include corticosteroids and non-steroidal anti-inflammatory agents (claim 7) such as minocycline and N-acetyl cysteine (claim 11).
Terminal hydroxy group and including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above.  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the hydrogel nanoparticles of US’794 .

Claims 1 - 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 11 - 20 of copending Application No. 15/173,369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’369 recite a dosage formulation formulated for intravitreal injection with a G4-PAMAM dendrimer conjugated, via hydroxyl terminal groups on the dendrimer, to a biologically active compound, that compound being present in an amount effective to treat ocular neuro-inflammation in a human (claim 1). A composition that is formulated for intravitreal injection is capable of being systemically administered. The active compounds can be oligonucleotides (claim 2), small molecules such as minocycline (claim 5) or antibodies such as ranibizumab (claim 9). Nanoparticles comprising the dendrimer can also be prepared (claim 9), reading on the formulations of instant claim 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 37 and 39 - 58 of copending Application No. 15/277,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’877 recite compositions and methods to reduce or prevent inflammation by administration of a PAMAM dendrimer with surface groups such as hydroxyl groups, to which is conjugated an amino acid linker (claims 37 and 52). A functional moiety such as drugs or imaging agents can then be conjugated to the dendrimer (claim 37). The dendrimer can be generation 2 or higher (claim 45). Exemplified drugs include small molecules such as minocycline and the antibody fragment ranibizumab (claims 47 – 49). Excipients suitable for intravenous, intramuscular or subcutaneus administration can be present (claim 50), so the compositions are formulated for systemic delivery. Hydrogel nanoparticles of the dendrimers can also be prepared (claim 51), reading on instant claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10 – 28, 30 – 35 and 61 - 69 of copending Application No. 15/339,486 (reference application) optionally further in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because US’486 claims a method in which generation 4 – 6 PAMAM dendrimers with terminal hydroxyl groups are conjugated to one or more agents for the treatment of a peroxisomal disorder or leukodystrophy (claim 1). Such therapeutic agents include anti-inflammatory agents (claims 13 – 15) and N-acetyl cysteine that reduces 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’486 in a larger structures such as a microparticle or nanoparticle.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6, 8 – 12, 14 – 17, 19 – 22, 24 and 25 of copending Application No. 15/339,606 (reference application) optionally further in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’606 claim a method in which hydroxyl-terminated PAMAM dendrimers with conjugated anti-inflammatory agents are administered to a subject (claim 1). Among the specifically claimed anti-inflammatory agents is N-acetyl cysteine (claim 5). The PAMAM dendrimer can be generation 3, 4, 5 or 6 (claims 3 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’606 in a larger structures such as a microparticle or nanoparticle.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 – 39, 41, 44, 49 – 52, 62 and 63 of copending Application No. 15/441,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’091 recite a dosage formulation comprising a generation 4 PAMAM dendrimer with hydroxyl terminal groups conjugated to one or more biologically active agents such as steroidal anti-inflammatory agents in a formulation suitable for administration to the eye (claim 37). Among the specifically claimed biologically active agents are methyl prednisone (claim 39) and the anti-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7 – 10, 12, 13, 19, 21 and 24 - 27 of copending Application No. 15/502,744 (reference application) optionally in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’744 claim a method in which generation 6, 7, 8, 9 or 10 PAMAM dendrimers conjugated to or complexed to one or more of anti-inflammatory agent, anti-excitotoxicity or immunosuppressive agents with one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsions or solutions (claim 1), which are forms suitable for systemic delivery, is administered. The PAMAM dendrimers can have hydroxyl terminal groups (claim 2). Among the claimed anti-inflammatory compounds are gold compound anti-inflammatory agents, steroidal and non-steroidal agents (claim 7). 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’744 in a larger .
This is a provisional nonstatutory double patenting rejection.

Claims 1 – 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/608,691 optionally in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’691 recite a G2 – G10 PAMAM dendrimer with m hydroxyl surface groups to which is also conjugated a fluorophore Z (claim 1). The fluorophore Z, which reads on the detectable agent of the instant claims, can be small molecules (claims 11 and 12). Methods in which the dendrimer is administered to perform angiography in the eye (claim 15) are also claimed, with intravenous administration recited in claim 18, so the compositions can be formulated for systemic delivery. The method can further comprise administration of a therapeutic agent, including the anti-inflammatory agents triamcinolone acetonide and anti-VEGF agents. 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed. Covalent linkage of the therapeutic agent to the dendrimer is not claimed.
Kannan et al. is discussed above. Additionally, Kannan et al. discloses that drugs can be incorporated into the formulation by covalent linkage (e.g., ¶ [0012], claim 43).
.
This is a provisional nonstatutory double patenting rejection.

Claims 1 - 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 32 of copending Application No. 17/175,394 optionally in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’394 recite a method in which a composition comprising hydroxyl-terminated PAMAM dendrimers covalently linker or complexed to at least one therapeutic, prophylactic or diagnostic agent are administered to a subject (claim 1). The dendrimers can be generation 4 -10 (claim 2). The agent can be an anti-inflammatory agent (claim 6), such as gold compound anti-inflammatory agents or minocycline (claim 14). 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618